DETAILED ACTION

Response to Amendment

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Applicant’s amendments and remarks filed on 02/05/2021 and 02/24/2021, have been acknowledged. 
3.	 The IDS of 02/25/2021 has been considered.
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action. 
Claim Rejections - 35 USC § 112


5.	 Claims 1 and 8-10, as amended, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	With respect to claim 1, it is unclear from the claim language what structural features must provide for fixing the cassette in the ‘vertical orientation’ and/or preclude it from being in any other orientation, as now required. 
	
Claim Rejections - 35 USC § 102

6.	Claims 1 and 8-10 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by KREUSCH et al., [US  20160001285]. 
	With respect to claims 1 and 8-10, KREUSCH disclose a vertically installed cassette comprising, as shown in Figures 1-2, reaction chamber 3 with a top that accommodates inlet opening 1 and center strut / projection 5, configured as recited. The device also includes a channel lumen / recess arranged in channel 6 connected via the inlet of the reaction chamber and capable to function as recited. It is further noted that features not positively recited as part of the claimed invention [such as the ’channel’, including all associated details], are not accorded patentable weight when evaluated for patentability.  
Drawings

7.	The drawings remain objected to under 37 CFR 1.83(a). The previous request for formal drawings is maintained [at least for those figures that show the embodiments with the ‘vertical orientation’ as now required] because many of those figures fail to clearly and distinctly show the boundaries of the claimed components. The objection will not be held in abeyance. 
Response to the Arguments

8.	All of the Applicant s arguments have been fully considered but they are moot in view of new grounds of rejection.   
	 
Conclusion

9.      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798